internal_revenue_service significant index no department of the treasury washington dc person to contact telephone number reter reply to tsep ra t a2 date in re jul a0 request_for_ruling on behalf of this letter is in response to your request dated date in which you asked for a ruling as to whether certain proposed distributions from three individual_retirement_accounts iras owned by you are part of a series of substantially_equal_periodic_payments and are therefore not subject_to the percent additional tax imposed under sec_72 of the internal_revenue_code code authorized representative pursuant to form call with ms trichilo of our office on date to provide that the methodology calculates an annual payment for a calendar_year using an interest rate assumption of percent and to clarify the ruling requested the ruling_request was amended by the taxpayer's in a telephone according to the facts as stated you are the owner of three traditional iras of birth is december ira sec_1 and and a roth_ira your date and you will attain age in you want to start taking distributions from ira sec_1 and in on early distributions by using the and want to avoid the additional percent tax imposed under sec_72 exception provided in sec_72 a iv substantially_equal_periodic_payments calculate an annual distribution amount for by amortizing the aggregated account balances of ira sec_1 over a number of years equal to your life expectancy derived from table v of regulation sec_1_72-9 using your age attained in using an interest rate assumption of percent distributed for subsequent years the same amount will be and as of january you have proposed to of the code for b buling requested based on these facts you have requested the following ruling the proposed method of determining periodic_payments satisfies one of the methods described in notice_89_25 and results in substantially_equal_periodic_payments within the meaning of sec_72 subject_to the additional tax of sec_72 unless the requirements of sec_72 are not met a iv of the code and such payments will not be applicable law sec_408 of the internal_revenue_code provides that amounts paid or distributed out of an individual_retirement_plan must be included in gross_income by the payee or distributee in the manner provided under sec_72 of the code sec_72 of the internal_revenue_code provides rules for determining how amounts received as annuities endowments or life_insurance contracts and distributions from qualified_plans are to be taxed sec_72 of the internal_revenue_code was added to the code by the tax_reform_act_of_1986 for taxable years beginning after date t provides for the imposition of an additional percent tax on early distributions from qualified_plans including iras the additional tax is imposed on that portion of the distribution which is includible in gross_income tra_'86 effective generally section sec_72 a iv of the code provides that sec_72 shall not apply to distributions which are part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or the joint lives or joint life expectancies of such employee and his beneficiary sec_72 of the code imposes the additional a iv that if the series of payments is limitation on distributions excepted from the percent tax by sec_72 subsequently modified other than by reason of death or disability before the later of beginning with the date of the first payment and the employee's attainment of age then the taxpayer's tax for the first taxable_year in which such modification occurs shall be the close of the 5-year period increased by an amount determined under regulations equal to the tax which would have been imposed except for the sec_72 a iv exception plus interest for the deferral_period sec_1_72-9 of the income_tax regulations regulations provides tables that are to be used in connection with computations under sec_72 and the regulations thereunder included in this section are tables giving life expectancies for one life table v and joint life and last survivor expectancies for two lives table vi notice_89_25 1989_1_cb_662 provides guidance in the form of questions and answers on certain provisions of the tax_reform_act_of_1986 tra_'86 in the absence of regulations on sec_72 of the code this notice provides guidance with respect to the exception to the tax on premature distributions provided under sec_72 a iv methods for determining substantially_equal_periodic_payments for purposes of sec_72 of the code methods involve the use of an interest rate assumption which must be an interest rate that does not exceed a reasonable interest rate on the date payments commence q a-12 of notice_89_25 provides three two of these proposed methodology the proposed method for determining annual periodic_payments described in the ruling_request as modified is to calculate an end of year annual payment for the year by amortizing the aggregated account balances of ira sec_1 over a number of years equal to your life expectancy derived from table v of sec_1_72-9 of the regulations using your age attained in using an effective annual interest rate assumption of percent for subsequent years the same annual distribution amount will be distributed for example the annual distribution amount for will be the same as the annual distribution amount for the annual distribution amount will be taken out of one or more of the three iras ira ira or ira and only from these iras and as of january conclusion the life expectancy and the interest rate used are such that they do not result in the circumvention of the requirements of sec_72 of an unreasonably high interest rate or an unreasonable life expectancy a iv and t of the code through the use -4- accordingly we conclude that the proposed method as modified of determining periodic_payments satisfies one of the methods described in notice_89_25 and results in substantially_equal_periodic_payments within the meaning of sec_72 a iv of the code and such payments will not be subject_to the additional tax of sec_72 unless the requirements of sec_72 are not met sincerely yours martin l pippins manager employee_plans actuarial group tax_exempt_and_government_entities_division
